Citation Nr: 0017460	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  94-25 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from February 1970 to 
December 1971, with service in the Republic of Vietnam.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in November 1993 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

By a decision of August 4, 1999, the Board denied the 
veteran's claim.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which, upon a motion by the Secretary of Veterans 
Affairs, vacated the Board's decision and remanded the matter 
to the Board for further proceedings.


REMAND

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999).  

In the veteran's case, service department evidence does not 
show that he engaged in combat with the enemy in Vietnam, 
where his military occupational specialty was 

heavy vehicle driver.  Indeed, a careful reading of the 
veteran's statements over the years to the RO and to medical 
examiners discloses that he did not in fact contend that he 
himself engaged in combat with the enemy.  He has stated that 
he did not kill anyone and that he did not see anyone being 
killed.  A question for consideration is thus whether there 
is credible supporting evidence that an inservice stressor 
occurred.  

In a statement received in April 1998, the veteran recounted 
three stressors for which there is no supporting evidence:  
Being under sniper fire while driving a truck; being robbed 
at gunpoint by three Vietnamese men; and seeing dead bodies 
lying on the sides of roads.  The veteran also stated that 
one stressor was incoming mortars "fired at helicopter pads 
near to our barracks."  In December 1998, the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
reported that official documents show that element of the 
veteran's assigned unit, the 27th Engineering Battalion, 
worked while massive artillery barrages impacted in and 
around their work areas.  

While not conclusive as to the veteran's individual exposure 
to hostile fire, the report by USASCRUR places into relative 
equipoise the issue of whether there is credible supporting 
evidence of an inservice stressor.  Resolving the doubt on 
that issue in the veteran's favor, the Board finds that he 
experienced the stressor in Vietnam of being under close 
mortar attack.  38 U.S.C.A. § 5107(b).  

The question remains whether there is medical evidence 
linking the verified inservice stressor to current PTSD 
symptomatology.  A VA psychiatric examiner in July 1993, who 
diagnosed PTSD, did not link the disorder to any specific 
stressor.  The Board finds that, under the circumstances, 
another psychiatric examination should be performed, and the 
examiner should offer an opinion as to whether current PTSD 
symptomatology is linked to the verified stressor. 

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should arrange for the veteran 
to be seen by a VA psychologist, who 
should conduct appropriate diagnostic 
studies, including the Minnesota 
Multiphasic Personality Inventory 
evaluation with PTSD subscale testing, to 
determine the nature and extent of any 
psychiatric disability which may be 
present, and the veteran should be 
scheduled for any further indicated 
psychological testing.  

2.  The RO should also arrange for the 
veteran to undergo a psychiatric 
examination.  The claims file must be 
made available to and reviewed by the 
examiner. The examiner is hereby notified 
that only the verified history of being 
close to areas hit by enemy mortar fire 
may be relied upon to support a diagnosis 
of PTSD.  If the examiner believes that 
PTSD was caused, in whole or in part, by 
that inservice stressor, he or she should 
so state.  The examiner should also make 
a finding as to whether any other Axis I 
disorder found, such as depression, is 
part and parcel of PTSD, if found, or 
related thereto.  Any and all opinions 
expressed must be supported by a complete 
rationale.  If the examining 
psychiatrist's diagnosis differs from the 
diagnosis made by the examining 
psychologist, the examiners must 
reconcile the differing diagnoses.  The 
psychiatrist should assign a Global 
Assessment of Functioning (GAF) score 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders, and explain 
what the assigned score means.  The 
examination report should be typed.  

3.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full.  In particular, the RO should 
review the VA psychiatric examination 
report to verify that any diagnosis of 
PTSD was based on a verified history.  If 
the examiner relied upon history which 
was not verified, the examination report 
must be returned as inadequate for rating 
purposes.  The Board emphasizes that the 
Court has held that a diagnosis of PTSD, 
related to service, based on an 
examination which relies upon an 
unverified history is inadequate.  
West v. Brown, 7 Vet. App. 70, 77-8 
(1994).  

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disorder, to include PTSD.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
appellant has the right to submit additional evidence and 
argument on the matter which the Board has REMANDED to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).





